Per Curiam.
Proceedings to restrain the secretary of state from placing upon the nominating election ballot for the June, 1918, primary election the name of James A. Peterson as a candidate for United States senator, on the ground that since the filing of his affidavit as such candidate he was convicted of a felony in the Federal court, sitting in this state, and is now under sentence by the judgment of that court to imprison-*220meat for a term of years, and is therefore ineligible to tbe office:
The proceedings must be dismissed. The office of United States senator is a Federal office created by the Federal Constitntion. The qualifications of those aspiring to or holding the position are also prescribed by the Federal Constitution, which the state is without authority to modify or enlarge in any way; and the provisions of the state Constitution imposing restrictions upon the right of suffrage, and upon the right to hold public office, can have no application to the office of United States senator. The method of election to such office is also prescribed by Federal law, and- the mere fact that the state election machinery is adopted for that purpose, does not render applicable to a particular candidate the general disqualifications for public office found in the state Constitution. Peterson is not disqualified under the provisions of the Federal Constitution.
Proceedings dismissed.